Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 02, 2015

The Court of Appeals hereby passes the following order:

A15A2045. ABDULLAH M. RASHEED v. THE STATE.

      Abdullah M. Rasheed was convicted of numerous offenses, including armed
robbery and aggravated assault, and his convictions were affirmed on appeal. See
Rasheed v. State, Case Number A02A0524, decided April 25, 2002. He has
subsequently filed multiple pro se motions attacking his convictions, all of which
have been denied. In his most recent motion, “Motion for Recomputation,” Rasheed
contended that because all of the offenses arose from the same incident, he should not
have been convicted of multiple offenses and subjected to consecutive sentences.
The trial court denied the motion, and Rasheed filed this appeal.
      Although Rasheed’s motion purported to challenge his sentence, he did not
raise a colorable void-sentence claim. See Von Thomas v. State, 293 Ga. 569, 572 (2)
(748 SE2d 446) (2013) (“Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.”). Because Rasheed did not contend that his sentence is longer than the law
allows, he did not raise a valid void-sentence claim. Instead, he once again
challenged his convictions. As we have repeatedly advised Rasheed, a post-
conviction motion seeking to vacate an allegedly void conviction is not a valid
procedure in a criminal case, and any appeal from the denial of such a motion must
be dismissed.    See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Accordingly, this appeal is hereby DISMISSED.
      Finally, we note that, given our dismissals of Rasheed’s prior appeals, the
instant appeal is essentially frivolous. OCGA § 42-12-7.2 provides:
      In no event shall a prisoner file any action in forma pauperis in any court
      of this state if the prisoner has, on three or more prior occasions while
      he or she was incarcerated or detained in any facility, filed any action in
      any court of this state that was subsequently dismissed on the grounds
      that such action was frivolous or malicious, unless the prisoner is under
      imminent danger of serious physical injury.


We thus caution Rasheed that if he continues to file such motions, he may find all
future claims barred by OCGA § 42-12-7.2.

                                        Court of Appeals of the State of Georgia
                                                                             09/02/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.